694 S.E.2d 389 (2010)
LEXINGTON FURNITURE INDUSTRIES, INC.
v.
FURNCO INTERNATIONAL CORPORATION: Furnco International (North America), Inc.
No. 478P09.
Supreme Court of North Carolina.
March 11, 2010.
Robert J. King, III, Greensboro, for Lexington Furniture Industries, Inc.
John W. Gresham, Charlotte, for Furnco International Corp.

ORDER
Upon consideration of the petition filed on the 23rd of November 2009 by Plaintiff in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 11th of March 2010."